Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2018/092151, filed on 06/21/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021, 05/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20160003637 “Andersen”.
Claim 1: Andersen teaches a computer-implemented method for displaying an application interface, comprising: 
	determining a current phase associated with a trip of a user (i.e. para. [0045], the trip planner unit may be configured to request or obtain current location data from the user's mobile computing device to verify that the user is actually at or near the known location of a current event that is prior to the next event for which a route is to be calculated);	determining interface configuration information corresponding to the current phase for configuring a scenario-based interface of an application (i.e. para. [0179]. the app may be configured to detect from device location data that the device is at a transit station and the location of the device has not changed in several minutes); and	 sending the determined interface configuration information to a client of the user for the client to display the scenario-based interface of the application to the user according to the determined interface configuration information (i.e. para. [0179], In response, the app may generate and send notifications that announce the next arrival times for trains, buses, or other transit vehicles to the current location).  

Claim 2: Andersen teaches the computer-implemented method according to claim 1, 
(i.e. para. [0159], the productivity app is configured to suggest locations to the user based on the user's history of events, travel, or locations);	 and analyzing the collected information to determine the current phase associated with the trip of the user (i.e. para. [0167], the app may be configured to obtain data relating to past purchases to determine likely current or future locations of the user).  

Claim 3: Andersen teaches the computer-implemented method according to claim 2, 
wherein the collected information of the user's activities with respect to the application and associated with the user's trip comprises one or more pieces of the following information: log information, user's location information (i.e. para. [0179], the app may be configured to detect from device location data that the device is at a transit station), and order information, or a combination thereof.  

Claim 4: Andersen teaches the computer-implemented method according to claim 2, 
wherein the analyzing the collected information to determine the current phase associated with the trip of the user comprises: identifying travel state information of the user according to the collected information (i.e. para. [0158], location data for a current location of the user's mobile computing device indicates that the user is at a particular brand of coffee shop);(i.e. para. [0152], it is noted that “the productivity app is configured to obtain and use data in a user's "Things to Do" list or task list for purposes of creating and sending notifications”, wherein a “coffee shop” may be one of many calendar items on a user’s task list) to determine whether the travel state information matches a phase comprised in the set of preset phases (i.e. para. [0158], “the user's calendar contains an event or meeting that includes "coffee shop"”);	 and in response to determining that the travel state information matches a phase comprised in the set of phases (i.e. para. [0158], the productivity app is configured to use location data of an arrival point and match the arrival point to determine a more specific location value for the arrival point), determining the matched phase to be the current phase associated with the trip of the user (i.e. para. [0158], the productivity app can determine that the event refers to the brand of coffee shop associated with the current location).  

Claim 5: Andersen teaches the computer-implemented method according to claim 4, 
wherein, in response to determining that the travel state information does not match any phase comprised in the set of phases (i.e. para. [0208], 15 minutes into the trip, the app ceases to receive location updates from the mobile computing device due to a loss of connectivity), sending an instruction of displaying a default interface of the application to the client, causing the application at the client to display the default interface according to the instruction (i.e. para. [0208], “app may determine that the velocity is likely to continue to the end of the trip while decreasing slightly, and based on that estimated velocity, the app may compute a travel distance and location along the route at which the user is expected to be actually located”, wherein the default interface is equivalent to displaying the system selected arrival time).  

Claim 6: Andersen teaches the computer-implemented method according to claim 4, 
wherein the identifying travel state information of the user according to the collected information comprises: comparing the number of times of executing an operation related to the trip by the user on the application with a threshold value (i.e. para. [0160], the productivity app is configured to use the user's behavior history to improve the completion of locations… record a completion based on data indicating that the user has repeatedly visited the same location;	 and in response to that the number of times of executing the operation related to the trip by the user on the application exceeds the threshold value, identifying information of the operation as the travel state information of the user (i.e. para. [0161], if the user can travel from home to work using any of three (3) routes of similar distance, and the user is observed always to use a first particular route from home to work, based upon location data, then the app may store the first particular route as a preferred route)..  

Claim 7: Andersen teaches the computer-implemented method according to claim 1, 
wherein the determining interface configuration information corresponding to the current phase for configuring a scenario-based interface of an application comprises: 
(i.e. para. [0137], Fig. 13, The travel time changes if the user chooses a different mode of transit) a plurality of phases of a trip (i.e. para. [0137], Fig. 13, it is noted that a plurality of phases in equivalent to the plurality of calendar appointments “Pitch” and “Investor Demos” in Fig. 13);	 setting corresponding interface configuration information of the application for each of the plurality of phases (i.e. para. [0137], Fig. 13, The user also has selected or browsed to the 10:00 AM meeting, causing automatic display of the radial menu, which indicates that …if the Public Transit mode is used, estimated travel time is 71 minutes);	 establishing a matching relationship between the each of the plurality of phases and the corresponding interface configuration information of the application (i.e. para. [0142], “FIG. 15, in an embodiment, a custom display of a homeslice may include a linearized graphical depiction of public transit routes with icons and text indicating public transit line identifiers”, wherein the display of public transit matches a user selecting the Public Transit mode in Fig. 13);	 and determining, based on the matching relationship, interface configuration information of the application matching the current phase to be the interface configuration information corresponding to the current phase (i.e. para. [0177], the app may be configured to determine a current location of the user's mobile computing device, to compare the current location to a destination associated with a bus stop, station stop, or other exit point for a public transit route that the user is using, and to display a time or countdown to inform the user that the stop is approaching).  

Claim 8: Andersen teaches the computer-implemented method according to claim 7, 
wherein the interface configuration information comprises interface display configuration information for providing a basis for interface information displayed on the scenario-based interface and interface function configuration information for providing a basis for functional modules that the scenario-based interface has (i.e. para. [0177], the productivity app is configured to create and send notifications that provide reminders, time values, or countdown values to inform a user when to exit a public transit vehicle).  

Claim 9: Andersen teaches the computer-implemented method according to claim 7, 
wherein the establishing a matching relationship between the each of the plurality of phases and the corresponding interface configuration information of the application comprises: establishing the matching relationship between the each of the plurality of phases (i.e. para. [0136], a custom display of a homeslice that includes a linearized graphical depiction of a driving route choice with icons and text indicating traffic incidents, time to the destination compared to other choices, and departure time, and includes a travel time indicator that displays travel time for getting to an event, linked to the event on the calendar) and the corresponding interface configuration information by means of a scenario calling engine (i.e. para. [0120], the use of homeslices for display of messages and other information in the user interface of the client computing device);	 and the determining, based on the matching relationship (i.e. para. [0136], homeslice that includes a linearized graphical depiction… to an event, linked to the event on the calendar), interface configuration information of the application matching the current phase to be the interface configuration information corresponding to the current phase comprises: using the scenario calling engine to obtain the matching relationship between the each of the plurality of phases and the corresponding interface configuration information of the application (i.e. para. [0127], when the homeslice relates to a meeting, the map is automatically generated based upon known origin and destination points, and mini directions are automatically generated and displayed in the expanded view);	 and determining, according to the matching relationship, interface configuration information of the application matching the current phase (i.e. para. [0042], The trip planner unit is configured to instantiate trip objects based upon the current location of an end user and a destination).  

Claim 10: Andersen teaches the computer-implemented method according to claim 7, 
wherein the plurality of pre-set phases of a trip comprises: 
before the trip, during the trip, or after the trip (i.e. para. [0213], Time to get to an embarkation point; (2) the actual in-transit time; and (3) the time to leave a disembarkation point);	 and each of the plurality of pre-set phases of the trip comprises a plurality of sub-phases (i.e. para. [0226], “A person may need time to get to the transit embarkation point. Also, the person may not always want to arrive just as the bus or train arrives--there is some wait time at the beginning of the trip, as well as at each transfer point”, wherein time to get to and leave a point includes the multiple stages of walking and waiting. Para. [0226], the phase of actual in-transit time includes sub-phases of delays that stem from, “traffic incidents or other in-transit delays”).  

Claim 11: Andersen teaches a computer-implemented method for displaying an application interface, comprising: 
collecting information of the user's activities with respect to an application and associated with a trip of the user (i.e. para. [0045], the trip planner unit may be configured to request or obtain current location data from the user's mobile computing device);	 analyzing the collected information to determine a current phase associated with the trip of the user (i.e. para. [0045], the trip planner unit may be configured to request or obtain current location data from the user's mobile computing device to verify that the user is actually at or near the known location of a current event that is prior to the next event for which a route is to be calculated);	 determining interface configuration information corresponding to the current phase for configuring a scenario-based interface of the application i.e. para. [0179]. the app may be configured to detect from device location data that the device is at a transit station and the location of the device has not changed in several minutes);	 and displaying, according to the determined interface configuration information, the scenario-based interface of the application (i.e. para. [0179], In response, the app may generate and send notifications that announce the next arrival times for trains, buses, or other transit vehicles to the current location).  

Claim 12:
Claim 12 is the apparatus claim of Claim 1 and is rejected for similar reasons.

Claim 13:
Claim 13 is the apparatus claim of Claim 2 and is rejected for similar reasons.

Claim 14:
Claim 134is the apparatus claim of Claim 3 and is rejected for similar reasons.

Claim 15:
Claim 15 is the apparatus claim of Claim 4 and is rejected for similar reasons.

Claim 16:
Claim 16 is the apparatus claim of Claim 5 and is rejected for similar reasons.

Claim 17:
Claim 17 is the apparatus claim of Claim 6 and is rejected for similar reasons.

Claim 18:
Claim 18 is the apparatus claim of Claim 7 and is rejected for similar reasons.

Claim 19:
Claim 19 is the apparatus claim of Claim 8 and is rejected for similar reasons.

Claim 20:
Claim 20 is the apparatus claim of Claim 9 and is rejected for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171